DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 01/25/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/05/2021 and 03/26/2021 were filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.



Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology and because of the use of phrases which can be implied, such as, “The present invention relate to” in line 1.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) “a sealing feature…preventing fluid contact between the first and second flow channels” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure(s) is/are:
a) The specification does not describe what constitute the sealing element, see rejection under 35 U.S.C. 112(b) section below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Objections
Claims 1-20 are objected to because of the following informalities:  

Regarding Claim 1, the recitation of “an first conduit” in line 6 and “an second conduit” in line 8 should read --a first conduit-- and --a second conduit--, respectively for proper English syntax. Additionally, the recitation of “in fluid connection to” in lines 7 and 9, respectively, should read --in fluid connection with-- for clarity and proper English syntax.
Regarding Claim 2, the recitation of “the first conduit and second conduit” in line 2 should read --the first conduit and the second conduit-- for clarity and consistency.
Regarding Claim 3, the recitation of “the first conduit and second conduit” in line 2 should read --the first conduit and the second conduit-- for clarity and consistency.
Regarding Claim 4, the recitation of “forming fluidic connecting between…” in lines 2-3 should read --forming fluidic connections between…-- for clarity and proper English syntax.
Regarding Claim 5, the recitation of “said sheets is has an end…” should read --said sheets has an end…-- for clarity and proper English syntax.
Regarding Claim 7, the recitation of “a number disc shaped elements” in line 2 should read --a number of disc shaped elements-- for proper English syntax.
Regarding Claim 8, the recitation of “being less that” in line 3 should read --being less than-- for proper English syntax.
Regarding Claim 9, the recitation of “being less that” in lines 3-4 should read --being less than-- for proper English syntax. Additionally, the recitation of “said wall body 
Regarding Claim 10, the recitation of “the first conduit and first flow channel” in lines 3-4 should read --the first conduit and the first flow channel-- for clarity and consistency.
Regarding Claim 11, the recitation of “said wall body and second sheet” in line 3 should read --said wall body and said second sheet-- for clarity and consistency.
Regarding Claim 12, the recitation of “the first flow conduit and/or second flow conduit” in line 3 should read --the first flow conduit and/or the second flow conduit-- for clarity and consistency.
Regarding Claim 13, the recitation of “forming fluidic connecting between…” in lines 2-3 should read --forming fluidic connections between…-- for clarity and proper English syntax.
Regarding Claim 14, the recitation of “forming fluidic connecting between…” in lines 2-3 should read --forming fluidic connections between…-- for clarity and proper English syntax.
Regarding Claim 15-17, the recitation of “said sheets is has an end…” should read --said sheets has an end…-- for clarity and proper English syntax.
Claims 2-20 are also objected to based on their respective dependency from claims 1-4 and 10.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1, the recitation of “the inner surface” in line 6-7 and “the outer surface” in line 8 lack sufficient antecedent basis. For examination purposes the recitations are interpreted as --an inner surface-- and --an outer surface--, respectively.
Regarding Claim 3, the recitation of “a length direction of the centre body” in line 3 appears to be a double inclusion of the same recitation in base claim 2 thus rendering indefinite the metes and bound sough for protection of the claim. For examination purposes the recitation is interpreted as --the length direction of the centre body--.
Regarding Claim 5, the recitation of “the direction of the circumference” in the last two lines is unclear thus rendering indefinite the metes and bounds sought for protection of the claim. It is particularly unclear relative to what other claimed element is the direction of the circumference relative. For examination purposes the recitation is interpreted as --the direction of the circumference of the centre body--.
Regarding Claim 6, the recitation of “said first features” in the last two lines lack sufficient antecedent basis. For examination purposes the recitation is interpreted as --said features--.
Regarding Claim 8, it is unclear whether the recitation of “said section” in line 3 refers to the “an end-section” from line 2 or to the “a first section” in line 3 or to some other section thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the recitation is interpreted as --said end-section--. Additionally, in the recitation of “the full circumference” in lines 3-4 it is unclear what claimed element is the “full circumference” part of thus further rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the recitation is interpreted as --the full circumference of the features--. Additionally, the recitation of “the outer of said wall body” in line 5 appears to be incomplete thus further rendering indefinite the metes and bound sought for protection of the claim. For examination purposes the recitation is interpreted as --the outer surface of said wall body--.
Regarding Claim 9, in the recitation of “the full circumference” in line 4 it is unclear what claimed element is the “full circumference” part of thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the recitation is interpreted as --the full circumference of the features--. Additionally, the recitation of “the outer of said wall body” in line 5 appears to be incomplete thus further rendering indefinite the metes and bound sought for protection of the claim. For examination purposes the recitation is interpreted as --the outer surface of said wall body--.
Regarding Claim 10, the limitation “a sealing feature…preventing fluid contact between the first and second flow channels” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Regarding Claim 11, the recitation of “said openings” in line 2 lacks sufficient antecedent basis. For examination purposes the recitation is interpreted as --openings--.
Regarding Claim 15, the recitation of “the direction of the circumference” in the last two lines is unclear thus rendering indefinite the metes and bounds sought for protection of the claim. It is particularly unclear relative to what other claimed element is the direction of the circumference relative. For examination purposes the recitation is interpreted as --the direction of the circumference of the centre body--.
Regarding Claim 16, the recitation of “the direction of the circumference” in the last two lines is unclear thus rendering indefinite the metes and bounds sought for protection of the claim. It is particularly unclear relative to what other claimed element is the direction of the circumference relative. For examination purposes the recitation is interpreted as --the direction of the circumference of the centre body--.
Regarding Claim 17, the recitation of “the direction of the circumference” in the last two lines is unclear thus rendering indefinite the metes and bounds sought for protection of the claim. It is particularly unclear relative to what other claimed element is the direction of the circumference relative. For examination purposes the recitation is interpreted as --the direction of the circumference of the centre body--.
Regarding Claim 18, the recitation of “said first features” in line 3 lacks sufficient antecedent basis. For examination purposes the recitation is interpreted as --said features--.
Regarding Claim 19, the recitation of “said first features” in line 3 lacks sufficient antecedent basis. For examination purposes the recitation is interpreted as --said features--.
Regarding Claim 20, the recitation of “said first features” in line 3 lacks sufficient antecedent basis. For examination purposes the recitation is interpreted as --said features--.
Claims 2-20 are also rejected based on their respective dependency from claims 1, 3, 6 and 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 10, 12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandri - (AT304596 - referring to the attached English machine translation), hereinafter referred to as “Sandri”.

Regarding Claim 1, Sandri discloses (Figures 1-4) a spiral heat exchanger (spiral heat exchanger shown in Figure 1, and per Page 1, line 14 of the description) including at least two sheets (2 & 3) extending along a spiral-shaped path (as shown in Figure 1 and per Page 2, lines 46-47 of the description) around a common centre body (assembly of elements 1, 4, 5 & 14. Here it is noted that element 1 is a tube formed of two halves 12 & 13) and separated (via spacers 6 & 7, as shown in Figures 1 & 4) to form at least a first and a second spiral-shaped substantially parallel flow channels (respective channel for two media, per Page 2, lines 46-52 of the description, i.e. a first channel in fluid communication with inlet 16 and outlet 19 and a second channel in fluid communication with inlet 15 and outlet 18) extending and enabling flow communication between a radially outer orifice (19 & 18, respectively) and a radially inner orifice (16 & 15, respectively), wherein the centre body comprises a wall body (14) with a first conduit (conduit formed by wall 14 and half 13 of tube 1) at an inner surface (lower surface of wall 14 in Figure 3, inner relative to the first conduit) of the wall body being in fluid connection with the first flow channel (via respective opening 17, as shown in Figure 1), and a second conduit (conduit formed by wall 14 and half 12 of tube 1) formed at an outer surface (upper surface of wall 14 in Figure 3, outer relative to the first conduit) of the wall body and being in fluid connection with the second flow channel (via respective opening 17, as shown in Figure 1).
Regarding Claim 2, Sandri discloses the spiral heat exchanger according to claim 1 and further teaches where the first conduit and the second conduit extend in parallel along a length direction (into the plane of the paper direction in Figure 1) of the centre body (as shown in Sandri’s Figure 1).
Regarding Claim 5, Sandri discloses the spiral heat exchanger according to claim 1 and further teaches (Figure 1) wherein one of said sheets (sheet 3) has an end (inner end connected to wall 14) connected to an outer part (left end of wall 14) of the centre body seen in the direction of the circumference of the centre body (as shown in Figure 1).
Regarding Claim 6, Sandri discloses the spiral heat exchanger according to claim 1 and further teaches where the outer surface of the wall body is formed with features (4 & 5) projecting out from the outer surface of the wall body (as shown in Figure 1), said features forming flow passages (the respective flow passages for the two media).
Regarding Claim 10, Sandri discloses the spiral heat exchanger according to claim 1 and further teaches wherein a sealing feature (7) is positioned between said wall body and the second sheet (as shown in Figure 4) extending in a length direction relative to the centre body (at least partially due to the three-dimensional nature of elements 7), said sealing feature preventing fluid contact between the first and second flow channels (as shown in Figure 4).
Regarding Claim 12, Sandri discloses the spiral heat exchanger according to claim 6 and further teaches where the flow passages forms part of the first flow conduit and/or the second flow conduit (as set forth in claim 6 above).
Regarding Claim 15, Sandri discloses the spiral heat exchanger according to claim 2 and further teaches (Figure 1) wherein one of said sheets (sheet 3) has an end section (inner end connected to wall 14) connected to an outer part (left end of wall 14) of the centre body seen in the direction of the circumference of the centre body (as shown in Figure 1)

Regarding Claim 18, Sandri discloses the spiral heat exchanger according to claim 2 and further teaches where the outer surface of the wall body is formed with features (4 & 5) projecting out from the outer surface of the wall body (as shown in Figure 1), said features forming flow passages (the respective flow passages for the two media)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandri, in view of Maupetit et al. - (US7640972), hereinafter referred to as “Maupetit”.

Regarding Claims 4 and 13, Sandri discloses the spiral heat exchanger according to claims 1 and 2, respectively but teaches where a single opening (17) is formed in the wall body (as shown in Sandri’s Figure 1) forming a fluidic connection between the first conduit and the first flow channel (as shown in Sandri’s Figure 1), said opening being sealed (by wall 14) from the second flow channel (as shown in Sandri’s Figure 1) rather than plural openings.
However, Maupetit teaches a spiral heat exchanger (Figure 3) comprising at least two sheets (6 & 7) extending align a spiral-shaped path around a common center (5) and separated to form at least a first and second spiral-shaped flow channels (9 & 8, respectively), wherein the center body comprises a wall body (wall forming body 5) with a first conduit (4’’). In particular, Maupetit teaches wherein the wall body is formed with openings (12) forming fluid connection between the first conduit and the first flow channels (as shown in Figure 3). A skilled artisan would have recognized that employing plural smaller openings for each one of the bigger single openings 17 would aid improve fluid distribution along the respective flow channel for the two media, ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sandri, by diving each one of the single openings 17 into plural respective openings, as taught by Maupetit, for the purpose of improving fluid distribution along the respective flow channel, ultimately enhancing heat transfer efficiency.  
Regarding Claim 17, Sandri as modified teaches the spiral heat exchanger according to claim 4 and further teaches (Sandri’s Figure 1) wherein one of said sheets (sheet 3) has an end section (inner end connected to wall 14) connected to an outer part (left end of wall 14) of the centre body seen in the direction of the circumference of the centre body (as shown in Sandri’s Figure 1)
Regarding Claim 20, Sandri as modified teaches the spiral heat exchanger according to claim 4 and further teaches (Sandri’s Figure 1) where the outer surface of the wall body is formed with features (4 & 5) projecting out from the outer surface of the wall body (as shown in Sandri’s Figure 1), said features forming flow passages (the respective flow passages for the two media)

Allowable Subject Matter
Claims 3, 7-9, 11, 14, 16, 19 would be allowable if rewritten or amended to overcome the claim objections and claim rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in the dependent claims 3, 13, and 7-9. Claims 14, 16 and 19 depend from claim 3. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the subject matter of claims 3, and 7-9, in combination with other claimed features. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rogers - (US 0705614 A) - 19020729, teaches a spiral heat exchanger.
Pontois - (US 0731469 A) - 19030623, teaches a spiral heat exchanger.
Linga - (US 1110065 A) - 19140908, teaches a spiral heat exchanger.
Leister - (US 1383408 A) - 19210705, teaches a steam-generator.
Fredrik - (US 2060440 A) - 19361110, teaches a heat exchange apparatus.
No-Name - (GB 466685 A) - 19370602, teaches a improvements in plate heat exchangers for fluids
Bichowsky - (US 2131265 A) - 19380927, teaches a spiral heat interchanger and method of making same
Podbielniak - (US 2209577 A) - 19400730, teaches a centrifugal fluid-treating apparatus. 
Strom - (US 2360739 A) - 19441017, teaches a spiral heat exchanger.
Ake - (US 2730265 A) - 19560110, teaches a reinforcement structure for disks. 
Sandri - (AT 304596 B) - 19730110, teaches a spiral heat exchanger.
Binger. - (US 4365483 A) - 19821228, teaches a vertical convection heat dissipation tower.
Laing et al. - (US 4445566 A) - 19840501, teaches a latent heat storage means.
Bosch et al. - (US 6607027 B2) - 20030819, teaches a spiral fin/tube heat exchanger.
Maupetit et al. - (US 20070062680 A1) - 20070322, teaches a spiral heat exchanger.
Maupetit et al. - (US 7640972 B2) - 20100105, teaches a spiral heat exchanger.
Kolb - (US 20150300745 A1) - 20151022, teaches a counterflow helical heat exchanger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, and Len Tran can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763